ITEMID: 001-84289
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KOLODZINSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 8
JUDGES: Giovanni Bonello;Kristaq Traja;Lech Garlicki;Nicolas Bratza
TEXT: 4. The applicant was born in 1949 and lives in Gdańsk, Poland.
5. On 16 July 2004 the applicant was arrested on suspicion of robbery. On 17 July 2004 the Gdańsk District Court (Sąd Rejonowy) ordered that the applicant be remanded in custody until 16 October 2004. It found that there were reasonable grounds – in particular, evidence from witnesses – for suspecting him of the offence charged. The court further noted that the applicant was liable to a statutory maximum sentence of at least 12 years’ imprisonment. It also found that there was a risk that the applicant might tamper with evidence.
6. On 11 October 2004 the Gdańsk District Court prolonged the applicant’s detention until 16 January 2005. It considered that the reasons for keeping him in detention were still valid and the need to secure the proper conduct of the investigation justified holding him in custody. It referred to the likelihood of a severe sentence of imprisonment being imposed on the applicant. It also found that there was a risk that the applicant might tamper with evidence, given the nature of the charges against him and the fact that he had acted with other co-accused.
7. The applicant’s detention was subsequently prolonged by the District Court on unspecified dates. The courts’ decisions were based on Article 258 § 1 of the Code of Criminal Procedure, which lists grounds for pre-trial detention, such as, the risk that an accused will abscond or go into hiding or a justified fear that an accused will attempt to induce witnesses or co-defendants to give false testimony or to obstruct the proper course of proceedings by any other unlawful means.
8. On 27 October 2005 the Gdańsk District Court convicted the applicant of two counts of robbery and sentenced him to 3 years and 6 months’ imprisonment. The applicant appealed.
9. On 26 September 2006 the Gdańsk Regional Court (Sąd Okręgowy) upheld the impugned judgment.
10. The applicant did not lodge a cassation appeal.
11. The applicant’s letter to the Court dated 24 November 2004 bears a stamp marked “censored” (cenzurowano), “the prosecutor” (prokurator) followed by an illegible signature. It appears that the envelope in which that letter was sent had been cut open and subsequently resealed with adhesive tape. According to the postmark the letter was posted on 8 December 2004.
12. The application form submitted by the applicant and dated 13 January 2005 bears a stamp marked “censored” (cenzurowano), “the judge” (sędzia) followed by an illegible signature. The envelope bears a stamp confirming that the applicant’s letter was received for dispatch by the prison administration on 18 January 2005. However, according to the postmark the letter was not posted until 31 January 2005. It also appears that the envelope was cut open and subsequently resealed with adhesive tape.
13. The relevant domestic law concerning the censorship of prisoners’ correspondence is set out in the Court’s judgment in the case of Michta v. Poland, no. 13425/02, §§ 33-39, 4 May 2006.
VIOLATED_ARTICLES: 8
